COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Overton and Senior Judge Baker
Argued at Norfolk, Virginia


ANTOINE LOPEZ LLOYD
                                          MEMORANDUM OPINION * BY
v.          Record No. 2350-97-1         JUDGE NELSON T. OVERTON
                                            NOVEMBER 24, 1998
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                        Randolph T. West, Judge
            L. Kim Van Horn (Overman, Cowardin &
            Martin, P.L.C., on brief), for appellant.

            Richard B. Smith, Assistant Attorney General
            (Mark L. Earley, Attorney General, on brief),
            for appellee.



     Antoine Lopez Lloyd (defendant) appeals his convictions for

attempted robbery, maiming, and two counts of the use of a

firearm in the commission of a felony.     On appeal, he contends

the trial court erroneously admitted the statement of a

codefendant into evidence.    Because we hold this ascription of

error was not preserved for appeal, we affirm.

     The parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedental

value, we recite only those facts necessary to disposition of the

appeal.

     Michael Eugene Williams, an eyewitness to the incident, told

police that defendant and Julius Debraux assaulted Anthony

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Sterling, robbed him and shot him as he fled from his attackers.

 The Commonwealth offered Williams's statement into evidence

under the declaration against penal interest exception to the

hearsay rule.   Defendant's counsel objected on the grounds that

Randolph v. Commonwealth, 24 Va. App. 345, 355, 482 S.E.2d 101,

105 (1997), required the Commonwealth to show the declarant,

Williams, was unavailable. 1

     The trial court noted that Williams was in jail awaiting

trial for offenses arising from the same incident and, therefore,

he was unavailable.    See Raia v. Commonwealth, 23 Va. App. 546,

550, 478 S.E.2d 328, 330 (1996) (holding that because a

codefendant cannot be forced to incriminate himself in violation

of the Fifth Amendment, he was unavailable for purposes of the

hearsay exception).   When Williams's statement was read into

evidence by Detective Springfield, defendant's counsel made no

further objection or argument.

     Defendant's counsel concedes on appeal that Williams was

unavailable.    She now asserts that Williams's statement did not

qualify under the exception because the statement was not against

his penal interest.   This is not the same argument advanced in

the trial court.   "No ruling of the trial court . . . will be

     1
      The "penal interest" exception to the hearsay rule contains
four requirements: (1) the declarant must be unavailable to
testify, (2) the statement must be against the declarant's
interest at the time it was made, (3) the declarant must be aware
that it is against his interest and (4) it must be reliable. See
Randolph, 24 Va. App. at 355, 482 S.E.2d at 105-06.




                                 - 2 -
considered as a basis for reversal unless the objection was

stated together with the grounds therefor at the time of the

ruling . . . ."   Rule 5A:18.   See Jacques v. Commonwealth, 12 Va.

App. 591, 593, 405 S.E.2d 630, 631 (1991).    Because defendant's

counsel did not make such objection in the trial court, the issue

is barred from our consideration on appeal.

     Because we find that the statement was admissible and,

combined with the rest of the Commonwealth's evidence, it was

sufficient to support the convictions, we affirm.    See Code

§ 8.01-680.

                                                    Affirmed.




                                - 3 -